      Case 3:17-cr-00188-MEM Document 713 Filed 05/27/20 Page 1 of 1




             UNITED STATES DISTRICT COURT
            MIDDLE DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA,            NO. 3:17-CR-00188

           v.                         (MANNION, J.)
                                      (SAPORITO, M.J.)
 CHARLES GIBSON, JR.,

           Defendant.


                                ORDER
     AND NOW, this 27th day of May, 2020, in accordance with the

accompanying Memorandum of this date, IT IS HEREBY ORDERED

that the defendant’s motion for reopening of detention hearing and

release (Doc. 691 (sealed)) is DENIED.

                                  s/Joseph F. Saporito, Jr.
                                  JOSEPH F. SAPORITO, JR.
                                  U.S. Magistrate Judge
Dated: May 27, 2020
